 In the litatter of AMERICAN FRANCE LINEet al.(AMERICANWESTAFRICAN LINE, INC.)andINTERNATIONALSEAMEN'SUNION OFAMERICACase No. R-157CERTIFICATION OF REPRESENTATIVES-March 29, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.The Direction of Elections directed thatelections by secret ballot be conducted among the unlicensed personnel,employed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by 52 named companies, includingAmerican West African Line, Inc., New York City. By a supple-mental Decision and Direction of Elections, issued September 17,1937,2 similar elections were directed to be held in nine additional,companies.Supplemental or amended decisions have also been issuedin this case on August 16, September 11, and November 10, 1937,3dealing with various matters which need not be set forth in detailhere.Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted, under the direction and super-vision of Elinore Morehouse Herrick, the -Regional Director forthe Second Region (New York City), on the vessels operated outof Atlantic and Gulf ports by American West African Line, Inc.On February 25, 1938, the said Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the election.No objectionsor exceptions to the Intermediate Report have been filed by any ofthe parties.13 N L. R B 64.23 N L R B 80a 3 N L R. B 74, 3 N L R B 76 ; 4 N L R B 112, respectively241 242NATIONAL LABOR RELATIONS BOARDAs to the ballotingand its results,the RegionalDirector reportedas follows :Total number eligible to vote-------------------------------- 201Total number of ballots cast ---------------------------------- 193Total number of votes in favor of InternationalSeamen'sUnionof America, or itssuccessor,affiliated with the American Fed-eration of Labor------------------------------------------3Total number ofvotes infavor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organ-ization---------------------------------------------------- 183Total number of votes in favor of neitherorganization-___--__3Total number of blank ballots_______________________________2Total number of void ballots_________________________________0Total number of challenged ballots---------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and- 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by American West African Line, Inc., New York City,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, National Maritime Unionof America, affiliated with the Committee for Industrial Organiza-tion, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.CIIAIRMANJ.WARREN MADDENtook no partinthe considerationof the above Certification of Representatives.